             Case 5:17-cv-00220-LHK Document 1175-1 Filed 01/07/19 Page 1 of 7


     Mark D. Selwyn (SBN: 244180)
 1   WILMER CUTLER PICKERING
     HALE AND DORR LLP
 2   950 Page Mill Road
     Palo Alto, California 94304
 3   Telephone: (650) 858-6000
     Facsimile: (650) 858-6100
 4
     William F. Lee (pro hac vice)
 5   Joseph J. Mueller (pro hac vice)
     Mark A. Ford (pro hac vice)
 6   Timothy Syrett (pro hac vice)
 7   WILMER CUTLER PICKERING
     HALE AND DORR LLP
 8   60 State Street
     Boston, MA 02109
 9   Telephone: (617) 526-6000
     Facsimile: (617) 526-5000
10

11   Attorneys for Non-Party Intel Corporation

12
                                   UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN JOSE DIVISION
15

16                                                   Case No. 5:17-cv-00220-LHK
      FEDERAL TRADE COMMISSION,
17                                                   DECLARATION OF EVANGELINA
                             Plaintiff,              ALMIRANTEARENA ON BEHALF OF
18                                                   NON-PARTY INTEL CORPORATION
                                                     IN SUPPORT ITS ADMINISTRATIVE
19                                                   MOTION TO SEAL CONFIDENTIAL
                v.                                   INFORMATION PURSUANT TO L.R.
20                                                   7-11 & 79-5
      QUALCOMM INCORPORATED, a
21    Delaware corporation,

                             Defendant.              Courtroom: 8, 4th Floor
22                                                   The Honorable Lucy H. Koh
23

24

25

26

27
      Case No. 5:17-CV-00220-LHK                  Almirantearena Declaration ISO Non-Party
28                                                Intel’s Administrative Motion to Seal
                                                  Confidential Information Pursuant to L.R. 7-11
                                                  & 79-5

     ActiveUS 171183295v.1
             Case 5:17-cv-00220-LHK Document 1175-1 Filed 01/07/19 Page 2 of 7


             I, Evangelina Almirantearena, declare as follows:
 1

 2           1.      I am Vice President, Associate General Counsel, Antitrust and Commercial

 3   Litigation at Intel Corporation (“Intel”), where I have been employed for more than fourteen

 4   years. I received a Bachelor of Arts degree in International Relations and Affairs from Stanford
 5
     University and a juris doctor degree from the University of California Berkeley School of Law. I
 6
     am licensed to practice law in California. I am familiar with the facts set forth herein and, if
 7
     called as a witness, I could and would testify competently to those facts under oath.
 8
             2.      I respectfully submit this declaration in support of non-party Intel’s
 9

10   Administrative Motion to Seal Confidential Information Pursuant to Local Rules 7-11 and 79-5.

11           3.      In my role as Associate General Counsel at Intel, in which I supervise Intel
12   litigation and provide legal advice to Intel business units, I am familiar with Intel’s mobile
13
     business, including its sale of baseband chipsets. Further, I am also familiar with what Intel
14
     considers competitively sensitive information and the steps that Intel generally takes to prevent
15
     public disclosure of such information.
16

17           4.      I am informed that in the above-captioned lawsuit, Qualcomm Incorporated

18   (“Qualcomm”) and the Federal Trade Commission (“FTC”) have identified certain Intel

19   documents that they may seek to admit as trial exhibits during the testimony of Aichatou (“Aicha”)
20   Evans, Senior Vice President and Chief Strategy Officer at Intel.
21
             5.      The documents identified below, which are a subset of those identified by
22
     Qualcomm and the FTC as potential trial exhibits, are internal Intel documents relating to Intel’s
23
     mobile business, including its sale of baseband chipsets. The portions of these exhibits that Intel
24

25   seeks to redact contain sensitive commercial information, including regarding Intel’s business

26   strategies, product plans or product roadmaps, margins, pricing, cost structure, and specific

27
      Case No. 5:17-CV-00220-LHK                   1   Almirantearena Declaration ISO Non-Party
28                                                     Intel’s Administrative Motion to Seal
                                                       Confidential Information Pursuant to L.R. 7-11
                                                       & 79-5

     ActiveUS 171183295v.1
             Case 5:17-cv-00220-LHK Document 1175-1 Filed 01/07/19 Page 3 of 7


     financial targets. To the best of my knowledge, the portions of these documents for which Intel
 1

 2   seeks redaction contain information that has never been disclosed publicly. The disclosure of

 3   this information would cause Intel harm by disadvantaging Intel in negotiations with current or

 4   future business partners and/or by providing Intel’s competitors (including Qualcomm, which I
 5
     presume will have representatives in the courtroom) with information that they could use to gain
 6
     a competitive advantage against Intel. I am informed and understand that Qualcomm and the
 7
     FTC have proposed adopting a presumption that documents created more than thirty-six months
 8
     ago would not be sealed. For any documents identified below that are thirty-six months or older,
 9

10   the information that Intel seeks to seal continues to be competitively sensitive because it relates

11   to Intel’s current strategies and/or provides insight into the financial structure of Intel’s mobile
12   business, including cost and pricing information and the efficiency of its investments.
13
             6.      Below I describe the information that Intel seeks to seal for each exhibit:
14
                  a. JX0104 (INTEL-QCOM008124586 - INTEL-QCOM008124663) (Syrett Decl.
15
                     Ex. 1): 1 This exhibit contains a 2015 presentation that provides a detailed
16

17                   description of Intel’s strategy for the fifth generation or 5G cellular

18                   communication standard, which is still in development and has not yet been

19                   commercialized. The portions Intel seeks to seal contain information regarding:
20                   Intel’s strategy for 5G, including its valuation of available business opportunities
21
                     and areas of technological focus; Intel’s research and development costs,
22
                     allocations, and areas of emphasis; Intel’s expectations of Qualcomm’s 5G
23
                     strategy and steps that Intel intends to take in response; and analysis of potential
24

25                   joint ventures and strategy for such ventures.

26
     1
      Each of the exhibits discussed herein is being filed concurrently as an exhibit to the Declaration
27   of Timothy Syrett (“Syrett Declaration”).
      Case No. 5:17-CV-00220-LHK                 2 Almirantearena Declaration ISO Non-Party
28                                                    Intel’s Administrative Motion to Seal
                                                      Confidential Information Pursuant to L.R. 7-11
                                                      & 79-5

     ActiveUS 171183295v.1
             Case 5:17-cv-00220-LHK Document 1175-1 Filed 01/07/19 Page 4 of 7


                 b. JX0117 (INTEL-QCOM002458604 - INTEL-QCOM002458670) (Syrett Decl.
 1

 2                   Ex. 2): This exhibit contains a 2016 presentation regarding strategy for Intel’s

 3                   Communications Devices Group (ICDG). The portions Intel seeks to seal contain

 4                   information regarding: ICDG’s financial status and goals; Intel’s valuation of and
 5
                     strategy for specific mobile product segments; Intel’s product plans and
 6
                     roadmaps, including specific product features and areas of focus; details of Intel’s
 7
                     R&D spending, including projected spending on areas of focus; and strategy and
 8
                     analysis of pricing and cost of production.
 9

10               c. QX0089 (INTEL-QCOM000354039 - INTEL-QCOM000354044) (Syrett Decl.

11                   Ex. 3): This exhibit is a 2016 whitepaper containing an analysis of Intel’s efforts
12                   to develop mobile systems on a chip—i.e., a product that incorporates a cellular
13
                     chipset along with an applications processor. The portions Intel seeks to seal
14
                     contain information regarding: Intel’s non-public research and development
15
                     expenditures; the financial status of Intel’s mobile business; detailed evaluation
16

17                   and analysis of Intel’s products; and details of Intel’s strategy for product

18                   development and production.

19               d. QX0092 (INTEL-QCOM007957504 - INTEL-QCOM007957535) (Syrett Decl.
20                   Ex. 4): This exhibit contains a 2015 analysis of Intel’s research and development
21
                     spending compared with that of other baseband chipset suppliers. The portions
22
                     Intel seeks to seal contain information regarding: Intel’s non-public research and
23
                     development expenditures and details of Intel’s product planning, including
24

25                   particular features of contemplated products.

26

27
      Case No. 5:17-CV-00220-LHK                   3    Almirantearena Declaration ISO Non-Party
28                                                      Intel’s Administrative Motion to Seal
                                                        Confidential Information Pursuant to L.R. 7-11
                                                        & 79-5

     ActiveUS 171183295v.1
             Case 5:17-cv-00220-LHK Document 1175-1 Filed 01/07/19 Page 5 of 7


                  e. QX0094 (INTEL-QCOM000487295 - INTEL-QCOM000487302) (Syrett Decl.
 1

 2                   Ex. 5): This exhibit is a 2016 email thread discussing Intel’s production of

 3                   baseband chipsets. The portions Intel seeks to seal contain information regarding:

 4                   Intel’s detailed strategy for cost reduction in its production of baseband chipsets;
 5
                     and analysis of Intel’s products.
 6
                  f. QX0095 (INTEL-QCOM002236311 - INTEL-QCOM002236327) (Syrett Decl.
 7
                     Ex. 6): This exhibit contains a 2017 presentation regarding a pricing proposal
 8
                     from Intel to Apple for baseband chipsets. The portions Intel seeks to redact
 9

10                   contain information regarding: Intel’s prices, pricing proposals, and pricing

11                   strategy; detailed technical analysis of Intel’s products; Intel’s valuation of future
12                   business opportunities; and Intel’s business strategy.
13
                  g. CX1598 (INTEL-QCOM000420594 INTEL-QCOM000420607) (Syrett Decl.
14
                     Ex. 7): This exhibit contains an email and presentation regarding Intel’s
15
                     acquisition of Via Telecom. The portions Intel seeks to seal contain information
16

17                   regarding: Intel’s financial valuation of the transaction; and summaries of terms

18                   of license agreements implicated by the transaction.

19           7.      I also understand that parties may attempt to elicit testimony from Ms. Evans
20   regarding Intel’s 4G and 5G baseband chipset business, including regarding information that
21
     Intel seeks to seal in the trial exhibits described above. Information concerning Intel’s margins,
22
     profitability, or cost structure relating to 4G or 5G baseband chipsets and Intel’s future plans for
23
     products (or product roadmaps), future competitive position with respect to 4G or 5G chipsets, or
24

25   information regarding the status of negotiations with potential baseband chipset customers

26   (including disclosure of confidential prospective customers) is highly valuable and competitively

27
      Case No. 5:17-CV-00220-LHK                   4     Almirantearena Declaration ISO Non-Party
28                                                       Intel’s Administrative Motion to Seal
                                                         Confidential Information Pursuant to L.R. 7-11
                                                         & 79-5

     ActiveUS 171183295v.1
             Case 5:17-cv-00220-LHK Document 1175-1 Filed 01/07/19 Page 6 of 7


     sensitive. Intel treats this information as highly confidential and has not publicly disclosed such
 1

 2   detailed information relating to its business. Intel maintains an active baseband chipset business,

 3   and public disclosure of detailed confidential information relating to Intel’s 4G and 5G baseband

 4   chipset business would cause Intel substantial harm because it could disadvantage Intel in future
 5
     negotiations with current or potential business partners and reveal confidential information to
 6
     Intel’s competitors.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      Case No. 5:17-CV-00220-LHK                  5   Almirantearena Declaration ISO Non-Party
28                                                    Intel’s Administrative Motion to Seal
                                                      Confidential Information Pursuant to L.R. 7-11
                                                      & 79-5

     ActiveUS 171183295v.1
               Case 5:17-cv-00220-LHK Document 1175-1 Filed 01/07/19 Page 7 of 7


     I declare under the penalty of perjury under the laws of the United States that the foregoing is
 1

 2   true and correct to the best of my knowledge.

 3

 4      Dated: January 7, 2019

 5

 6                                                      Evangelina Almirantearena

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27
      Case No. 5:17-CV-00220-LHK                  6   Almirantearena Declaration ISO Non-Party
28                                                    Intel's Administrative Motion to Seal
                                                      Confidential Information Pursuant to L.R. 7-11
                                                      & 79-5

     ActiveUS 171173559v.5
